DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimers filed on Apr. 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,143,677, 10,450,323, 8,273,789, 8,409,574, 8,552,056, 9,132,118 and 9,616,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections
All rejections pertaining to claim 3 are moot because the claim was cancelled in the amendments filed on Apr. 16, 2021.
The rejection of claims 1-6 and 13-25 under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement are hereby withdrawn in view of the claim amendments filed on Apr. 16, 2021.
The rejection of claims 3-5, 13-23 and 25 under U.S.C. 112, second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-
	The rejections of:
Claims 1-6 and 13-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
claims 1-32 of US Patent No. 10,143,677;
claims 1-25 of US Patent No. 10,450,323;
claims 1-29 of US Patent No. 8,273,789;
claims 1-12 of US Patent No. 8,409,574;
claims 1-21 of US Patent No. 8,552,056;
claims 1-8 of US Patent No. 9,132,118; and 
claims 1-19 of US Patent No. 9,616,043;
are hereby withdrawn in view of the Terminal Disclaimer filed on Apr. 16, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alia Orbin on Jun. 3, 2021.
The application has been amended as follows: 
In the Claims:

Claim 5. In line 1, “3” is replaced with “1”.
Claim 14. In line 1, “compound” is replaced with “the abeo-taxane S-(1)”.
Claim 24. In line 2, the word “cramiopharyugioma” is replaced with “craniopharyngioma”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is free of any teaching or suggestion of a method for treating brain cancer in a mammal comprising the administration of an abeo-taxane selected from the claimed Formula (1), (3), (13), (22), (22a) and (27 & 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617